Citation Nr: 0208431	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for right eye disability claimed to be the 
result of surgeries performed at a Department of Veterans 
Affairs medical facility in September and October 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from July 9 to October 
27, 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October and December 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board remanded this case in March 2001 to obtain 
additional treatment records.  In addition a VA ophthalmology 
examination was to be scheduled and a medical opinion 
obtained.


FINDING OF FACT

There is no competent medical evidence that the appellant has 
additional disability of the right eye as a result of 
surgeries performed at a Department of Veterans Affairs 
medical facility in September and October 1998. 


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of the right eye, pursuant to the provisions of 38 
U.S.C.A. § 1151, as a result of surgeries performed at a 
Department of Veterans Affairs medical facility in September 
and October 1998, have not been met.  38 U.S.C.A. §§§ 1151, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
appellant of the evidence needed to substantiate his claim.  
VA also has a duty to assist the appellant in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claim.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

After reviewing this law and its implementing regulations, 
the Board finds that VA has met all notice and duty to assist 
obligations to the appellant.  In this regard, the appellant 
already has been notified through the statement of the case 
and supplemental statement of the case as to the law and 
regulations governing entitlement to the benefits he seeks.  
These documents and correspondence from the Board have served 
to inform the appellant of the evidence considered in 
connection with his claim.  Moreover, it appears that the RO 
has obtained all records that may be relevant to the 
appellant's claim, and he has not pointed to any particular 
evidence that is missing and should be obtained.  Further, he 
has been examined for VA purposes in connection with his 
claim, and an opinion from a medical expert has also been 
obtained in connection with his appeal.  Under these 
circumstances, it may be concluded that VA's obligation to 
obtain any other records or undertake additional development 
regarding this matter has been satisfied.

The appellant in this case seeks entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of surgeries on his right eye conducted in 
September and October 1998.  More specifically, it is 
contended that, as a result of negligence during the course 
of those surgeries, the appellant has suffered a loss of 
vision in his right eye.

Pursuant to 38 U.S.C.A. § 1151, where a appellant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment and the 
injury or aggravation results in additional disability, then 
compensation shall be awarded in the same manner as if the 
additional disability were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a).

VA regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
appellant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
appellant's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability is a 
result of the continuance or natural progress of the injury 
or disease for which the appellant was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable.  38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims), in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed after October 1997, it must 
be adjudicated in accord with the new version of 38 U.S.C.A. 
§ 1151.  Thus, evidence of an unforeseen event or evidence of 
VA negligence would be required in order for this claim to be 
granted.

A review of the record discloses that, on September 17, 1998, 
the appellant underwent a trabeculectomy with mitomycin-C 
injection for primary open-angle glaucoma in his right eye.  
During the immediate postoperative period, no bleb leak was 
noted.  However, on postoperative day 13, the appellant 
presented with complaints of tearing.  On examination, there 
was noted a large conjunctival hole very close to the limbus 
just superior and nasal to the peripheral iridectomy.  A 
trial of Torpedo patching was initiated, but the leak in 
question persisted.  Due to the large size of the hole, 
pressure patching was terminated, with it being felt that the 
best alternative for the appellant was conjunctival closure 
with sutures. Accordingly, on October 1, 1998, the appellant 
underwent surgical closure of the conjunctival hole in his 
right eye.  The appellant tolerated the procedure well and 
was taken to the recovery room in good condition.  Since that 
time, it is alleged, the appellant has suffered a continuing 
loss of vision in his right eye.  Pertinent evidence is to 
the effect that the appellant's current visual acuity in his 
right eye is 20/400.

A review of the relevant medical evidence in this case 
reveals that the earliest dated medical records pertaining to 
the right eye appear to be in a December 1983 VA hospital 
summary.  At that time the veteran reported gradually 
decreasing visual acuity in the right eye for 4 or 5 years.  
He also complained of poor vision in the left eye due to a 
trauma about 20 years prior when he was struck with a gush of 
radiator fluid in the left eye.  He had poor left eye vision 
for 4 or 5 days which improved with no treatment and returned 
to good vision.  The left eye vision gradually decreased 
about 1 year ago and he had poor vision in the left eye.  
(The Board notes that the left eye accident described by the 
appellant actually occurred in March 1947 prior to his 
military service.  It was described in a service medical 
record dated in September 1948.  He was diagnosed at that 
time with anopsia, left eye, partial, etiology unknown.)

VA clinic records in November 1994 indicates the appellant's 
vision was 20/200 bilaterally and he had glaucoma.

A certificate dated April 1995 from the Santa Rosa Low Vision 
Clinic stating that the appellant was seen on April 27, 1995 
and at that time his best corrected visual acuity was 20/400 
bilaterally.  He was considered at that time to be legally 
blind.

In October 1998, the appellant filed a claim for entitlement 
to compensation under 38 U.S.C. § 1151 for a right eye 
disorder as a result of surgery at the VAMC in September and 
October 1998.

By rating decision in October 1999 entitlement to 
compensation under 38 U.S.C. § 1151 was denied.  In making 
that determination the RO noted the record revealed that the 
appellant had a history of glaucoma, due to continually 
progressive visual field constriction in the right eye.  His 
present corrected vision was 20/400 in the right eye.  The 
evidence failed to establish that the VA medical services 
were the proximate cause of any additional disability.

In March 2001, the Board remanded this issue in part for a VA 
ophthalmologic examination.  The examiner was to report all 
pertinent symptomatology and specifically comment as to 
whether the appellant suffered any additional disability, 
including loss of vision, as a result of his right eye 
surgeries.  The RO was to readjudicate this issue after 
undertaking the requested development.

Additional VA treatment records were also received subsequent 
to the remand.

The appellant was examined in December 2001.  The examiner 
noted that the veteran was 81 years old.  The appellant 
stated that he had poor vision which worsened after glaucoma 
surgery on his right eye in 1998.  With best correction his 
right eye vision was 20/400, and his left eye vision was 
20/150.  The impression was macular scar right eye with laser 
treatment for age related macular degeneration (neovascular).  
An addendum to the report by the Chief of Ophthalmology at 
the VAMC was added in response to the Board remand, as 
follows:

The patient underwent glaucoma filtering 
surgery in the right eye with 
antimetabolites in 1998.  He had a 
transient bleb leak following surgery 
which was appropriately diagnosed and 
treated.  Bleb leaks are an acknowledged 
complication of this type of surgery, for 
which the patient received appropriate 
informed consent.  The patient's care was 
entirely within the standard of care.  
The surgery was successful.  The 
patient's vision was significantly 
impaired PRIOR to the surgery, as a 
result of age-related macular 
degeneration, however, since then his 
vision in the right eye has worsened.  
There is no evidence that the patient 
suffered any additional disability as a 
result of the surgery.

The patient's visual disability is a 
result of his underlying eye diseases, 
primarily age related macular 
degeneration.

Records dated from the years immediately following the 1998 
surgical procedures do not reveal any significant difference 
in the appellant's visual disability.  His vision did not 
significantly improve after his surgery.  However there is no 
indication that he suffered any worsening of his right eye 
disorder as a result of his surgery.

After considering all the evidence, the Board believes that, 
with respect to the question of whether the appellant 
developed additional disability as a result of the 1998 
surgeries on his right eye, greater evidentiary weight must 
be given to the actual treatment records dated prior to and 
after 1998, which fail to include any comments of attribution 
of impairment to the surgical procedures, and to the December 
2001 opinion by the Chief of  Ophthalmology at the VAMC, 
addressing the specific question at issue that concluded the 
appellant did not incur additional disability as a result of 
the 1998 surgical procedures.  This being so, the 
preponderance of the evidence is against finding that the 
appellant has presented a basis upon which to establish his 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and 
his appeal is denied.

In reaching this decision the Board has considered the 
arguments presented on behalf of the appellant by his 
representative.  The representative noted that the medical 
opinion solicited was obtained, "from the very Department 
that did the surgery, lessening the chance of an opinion 
favorable to the veteran's claim."  Further, the 
representative stated that it, "seems unfair that an opinion 
would be requested from the very place the wrongdoing 
potentially occurred.  Going even further, by the very person 
that performed the procedures."  

Clearly, however, obtaining such an opinion is a matter 
solely within the Board's discretion.  The Board felt that an 
opinion should be obtained from an expert who had the 
opportunity to interview the veteran.  Referral of the 
records for an opinion from an independent medical expert 
would have precluded such personal interaction between the 
medical expert and the veteran.  Additionally, the surgeries 
were not performed by the physician who offered the expert 
medical opinion of December 2001, although this physician, 
who is the Chief of the ophthalmology clinic at the VA 
medical facility, was present at both the September and the 
October 1998 surgeries as the first assistant.  In any case, 
after the opinion was received, the appellant's 
representative was given a copy of the opinion and an 
opportunity to provide additional evidence to rebut this 
medical opinion.

The appellant's representative also appears to argue that the 
medical evidence is inadequate.  The Board however finds the 
medical evidence to be adequate in this instance.  The fact 
that the appellant's symptoms have changed over the years and 
may have changed after the 1998 surgeries in no way addresses 
whether the surgical procedures accounts for those changes.  
In fact the appellant's diagnosis has been and remains age 
related macular degeneration which is progressively getting 
worse.

The Board also notes that the previously addressed April 1995 
certificate from the Santa Rosa Low Vision Clinic noted that 
the appellant's best corrected visual acuity at that time was 
20/400 bilaterally.  At his December 2001 VA examination, his 
best-corrected vision in his right eye was still 20/400.  As 
noted, additional disability must actually result from VA 
hospitalization or medical or surgical treatment.

Under the circumstances described above, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for compensation pursuant to 38 U.S.C.A. § 
1151 for disability claimed to have resulted from VA surgical 
procedures September and October 1998.


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for right eye disability claimed to be the 
result of surgeries performed at a Department of Veterans 
Affairs medical facility in September and October 1998 is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

